Case 2:18-cv-00412-RWS-RSP Document 58 Filed 05/22/19 Page 1 of 2 PagelD #: 1648

Service of Process
P.O. Box 12079
Austin, Texas 78711-2079

Phone: 512-463-5560

Fax: 512-463-0873

Dial 7-1-1 For Relay Services
www.sos,.state.tx.us

 

Secretary of State

 

 

 

 

May 21, 2019 2019-303423
William P, Ramey, III Include reference number
Ramey & Schwaller, LLP in all correspondence
5020 Montrose Blvd., Suite 750

Houston, TX 77006

RE: Traxcell Technologies LLC VS Nokia Solutions and Networks US LLC et al
United States District Court Eastern District of Texas
Cause No. 218CV412

Dear Sir/Madam
Please find enclosed your Certificate(s) of Service for the case styled above.

If this office may be of further assistance to you, please do not hesitate to contact us.

Sincerely,

Service of Process
Government Filings
512-463-1662
Case 2:18-cv-00412-RWS-RSP Document 58 Filed 05/22/19 Page 2 of 2 PagelD #: 1649

 

Secretary of State

2019-303423-1

I, the undersigned, as Secretary of State of the State of Texas, DO HEREBY CERTIFY
that according to the records of this office, a copy of the Summons and Original
Complaint for Patent Infringement in the cause styled:

Traxcell Technologies LLC VS Nokia Solutions and Networks US LLC et al
United States District Court Eastern District of Texas
Cause No: 218CV412

was received by this office on April 8, 2019, and that a copy was forwarded on April 9,
2019, by REGISTERED MAIL, return receipt requested to:

HMD Global OY
Bertel Jungin aukio 9
02600 Espoo, FD

The RETURN RECEIPT was received in this office dated April 24, 2019, Bearing the
Signature Of Addressee's Agent.

Date issued: May 21, 2019

WLS Wolly —

David Whitley
Secretary of State
GF/vm

 
